       Case 4:17-cv-00030-BMM Document 175 Filed 07/23/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



CITIZENS FOR CLEAN ENERGY, et al.,
                                                    CV-17-30-GF-BMM
  and
THE NORTHERN CHEYENNE TRIBE,
        Plaintiffs,

  v.
                                                         ORDER
U.S. DEPARTMENT OF THE INTERIOR, et al.,
        Federal Defendants,
  and
STATE OF WYOMING, et al.,
        Defendant-Intervenors.

STATE OF CALIFORNIA, et al.,
                                                    CV-17-42-GF-BMM
        Plaintiffs,

  v.

U.S. DEPARTMENT OF THE INTERIOR, et al.,
        Federal Defendants,
  and
STATE OF WYOMING, et al.,
        Defendant-Intervenors.




                                     1
       Case 4:17-cv-00030-BMM Document 175 Filed 07/23/20 Page 2 of 2



      Plaintiffs in these cases have filed a Joint Motion for Leave to Supplement

their Complaints (Doc. 153). The Court’s previous Order determined that the

procedurally correct way for Plaintiff to bring its challenges was through a new or

supplemental complaint. (Doc. 151). Plaintiffs have opted to file supplemental

complaints challenging the Bureau of Land Management’s Environmental

Analysis; alleging violations of the National Environmental Policy Act (NEPA)

and the Administrative Procedure Act (APA); and a violation of the trust

obligation to the Northern Cheyenne Tribe. Defendants take no position on

Plaintiffs’ motion. Therefore, pursuant to Federal Rule of Civil Procedure 15,

      IT IS ORDERED:

      (1) Plaintiff’s Joint Motion for Leave to Supplement their Complaints

         (Doc. 153 in CV-17-42, Doc. 173 in CV-17-30) is GRANTED.

      (2) The Clerk of Court is directed to file the Supplemental Complaints

         (Docs. 153-1, 153-2 in CV-17-42) (Docs. 173-1, 173-2 in CV-17-30).

            DATED this 23rd day of July, 2020.




                                         2
